DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2, 4-10, 12-18, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
As per claims 1-2, 4-10, 12-18, and 20 generally, none of the prior art references of record, including, but not limited to: US_20130308558_A1_ Ye, US_20110141928_A1_Shin, US_20180270011_A1_ Yang, US_20190386863_A1_Wang, as well as the other references; anticipate, disclose, teach or suggest, alone, or in combination, at the time of the invention, the features as discussed and remarked upon in the prosecution of the current patent application of the inventions as set forth in the claims in this application as allowed, and not necessarily as summarized and/or characterized by the examiner, whether or not as italicized, in the Examiner's Statement of Reasons for Allowance.
Specifically, prior art Ye discloses an UE may be configured to select a UCI reporting mode based on factors such as whether the CSI report(s) is multiplexed with UL data, the payload size of the CSI report(s), the payload size of HARO-ACK. The UE selects the UCI report modes according to the comparison of the total size of the payload size of the CSI report(s), the payload size of HARO-ACK, and the payload size of UL data, and the threshold. And the UE uses the UCI reporting mode with smaller 
Prior art Shin discloses when the UE is allocated a PUSCH and has no user data to send, the UE may prepare to transmit UCI on PUSCH or a combination of PUCCH and PUSCH depending on the UCI payload size (Shin figure 9 and paragraph 82).
Prior art Yang discloses an UE generates a UCI payload including HARO-ACK information within a maximum payload size of a PUCCH in a subframe, generates a UCI codeword from the UCI payload such that a size of the U Cl codeword matches with a total resource amount of UCI SC-FD MA symbols of the PUCCH, and transmits the UCI codeword through the PUCCH in the subframe (Yang figure 16, and paragraphs 109-159).
Prior art Wang discloses a base station transmits to terminal devices, length indication information indicating a length of reference signal sequences for uplink control information to be transmitted by different terminal devices in a short duration within the same transmission resource, the length of reference signal sequences being configured so that reference signals for the uplink control information of different terminal devices can be orthogonal with each other, transmits, to at least one of the terminal devices, repetition indication information indicating how to repeat the uplink control information in a frequency domain, transmits format indication information which respectively indicates different comb formats for transmitting the uplink control information of different terminal devices, and Receives, from terminal devices, the uplink 
The art of record does not suggest the respective claim combinations together and nor would the respective claim combinations be obvious with: "determining whether the first control information can be embedded in a demodulation reference signal (DMRS) if the threshold condition is not satisfied; and embedding the first control information within the DMRS for transmission thereof if the first control information can be embedded in the DMRS" as stated in independent claim 1, and similar limitations as stated in independent claims 9 and 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIBIN HUANG whose telephone number is (571)270-3695.  The examiner can normally be reached on Monday - Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/W.H/Examiner, Art Unit 2471                                                                                                                                                                                                        

/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471